Citation Nr: 0639459	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  99-17 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hammer toe of the 
right foot.  

2.  Entitlement to service connection for hammer toe of the 
left foot.  

3.  Entitlement to service connection for a urinary 
condition.

4.  Entitlement to service connection for diarrhea. 

5.  Entitlement to a disability rating in excess of 20 
percent for residuals of a traumatic injury of the left leg 
and knee.

6.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right knee.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
February 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Nashville, Tennessee.  
In an April 1998 rating decision, the RO increased the 
disability evaluation from 10 percent to 20 percent for 
residuals of a traumatic injury to the left leg and knee and 
granted service connection for degenerative joint disease of 
the right knee and assigned an initial 10 percent rating.  
The second rating decision on appeal is an April 2004 rating 
decision, that denied service connection for hammertoes of 
the right and left foot, a urinary condition and diarrhea.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


In his substantive appeal, VA Form 9, received in September 
1999, the veteran requested a hearing before a Veterans Law 
Judge (VLJ) at the RO (Travel Board hearing).  Thereafter, he 
sent a written document in June 2003, requesting a 
videoconference hearing before a VLJ at the RO.  
Subsequently, he sent another substantive appeal VA Form 9 in 
November 2004 addressing the service connection issues, 
wherein he again requested a videoconference hearing before a 
VLJ at the RO.  Although the file reflects that the RO took 
note of his request for a videoconference hearing, there is 
no evidence that the RO took action to schedule such hearing.    

Presently it is unclear whether the veteran desires a 
videoconference hearing or Travel Board hearing, as the two 
different VA Forms 9 appear to request both types of 
hearings.  On remand, the RO must ask the veteran to clarify 
whether he still wants a hearing and, if so, what type of a 
hearing - a videoconference Board hearing, or a Travel Board 
hearing.  Since such hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a) (2006)), the Board is remanding the case 
for that purpose, in order to satisfy procedural due process 
concerns.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
clarify whether he still wants a Board 
hearing and, if so, what type of hearing: 
videoconference or Travel Board.  If the 
veteran desires either a videoconference 
or Travel Board hearing, the RO should 
schedule the veteran for such hearing, 
with appropriate notification to the 
veteran and his representative.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.

2.  After the hearing is conducted, or if 
the veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The purposes of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



